                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-7970 JAK (PVC)                                   Date: April 6, 2020
Title           Belinda C. Muhammad v. Los Angeles Cnty. Metro. Trans. Auth., et al.




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                    None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
             ACTION SHOULD NOT BE DISMISSED PURSUANT TO
             THE DOCTRINE SET FORTH IN HECK v. HUMPHREY

       Plaintiff, a California resident proceeding pro se, has filed a civil rights action
under 42 U.S.C. § 1983 alleging that the driver of a bus operated by the Los Angeles
County Metropolitan Transportation Authority (“LACMTA”) violated her civil rights by
falsely reporting to the Los Angeles Police Department (“LAPD”) that Plaintiff had
threatened her with a knife, which resulted in Plaintiff being taken into custody.
(“Complaint,” Dkt. No. 1 at 3-4). In the operative First Amended Complaint, the sole
Defendant is the unknown bus driver, whom Plaintiff sues as “Jane Doe.” (“FAC,” Dkt.
No. 9 at 1). Plaintiff filed an ex parte application concurrently with the FAC seeking an
order requiring the Court Clerk to issue two subpoenas for Plaintiff to serve on the
LACMTA and LAPD to obtain documents disclosing the identity of the unknown bus
driver. (“Appl.,” Dkt. No. 10).

       On March 12, 2020, the Court ordered Plaintiff to file a supplemental declaration
attaching all documents related to her arrest and the criminal charges brought against her,
and setting forth the specific language Plaintiff intended to use in the subpoenas to be
served on the LACMTA and LAPD. (“Order,” Dkt. No. 12). On March 26, 2020,
Plaintiff filed the Supplemental Declaration required by the Court’s Order. (“Supp.

CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-7970 JAK (PVC)                            Date: April 6, 2020
Title           Belinda C. Muhammad v. Los Angeles Cnty. Metro. Trans. Auth., et al.


Decl.,” Dkt. No. 13). The documents attached disclose that following her arrest, Plaintiff
was charged with three misdemeanor counts: possession of brass knuckles in violation of
California Penal Code (“P.C.”) § 21810 (“Count I”); resisting arrest in violation of P.C.
§ 148(A)(1) (“Count II”); and threatening to commit a crime which will result in death or
great bodily injury to another person in violation of P.C. §§ 664/422(A) (“Count III”).
(Appl. at 9) (continuous pagination). While Counts II and III were dismissed, Plaintiff
pled nolo contendere to Count I and was sentenced to four days in county jail. (Supp.
Decl. at 8-9). It does not appear that Plaintiff’s conviction on Count I has been reversed
or vacated.

       Plaintiff’s claim against Jane Doe for making purportedly false accusations that
resulted in her false arrest appears to be barred by the doctrine in Heck v. Humphrey, 512
U.S. 477 (1994). In Heck, the Supreme Court held that a section 1983 complaint for
money damages must be dismissed if judgment in favor of the plaintiff would undermine
the validity of her conviction or sentence, unless the plaintiff can demonstrate that the
conviction or sentence has been “reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87.

        Plaintiff’s conviction on Count I demonstrates that there was a legitimate ground
for her arrest. Any claim based on the contention that Jane Doe caused Plaintiff to be
falsely arrested would undermine the validity of Plaintiff’s conviction. Therefore, unless
Plaintiff can allege facts showing that her conviction has been set aside or reversed, this
action would appear to be barred by Heck. See Guerrero v. Gates, 442 F.3d 697, 705
(9th Cir. 2006) (claim alleging conspiracy to cause false charges to be filed against
plaintiff barred by Heck); Washington v. Los Angeles Cnty. Sheriff’s Dep’t, 833 F.3d
1048, 1056 (9th Cir. 2016) (“[A] court may properly dismiss a Heck-barred claim under
Rule 12(b)(6) if there exists an ‘obvious bar to securing relief on the face of the
complaint.’”) (quoting ASARCO, LLC v. Union Pac. R.R., 765 F.3d 999, 1004 (9th Cir.
2014)).



CV-90 (03/15)                         Civil Minutes – General                      Page 2 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-7970 JAK (PVC)                            Date: April 6, 2020
Title           Belinda C. Muhammad v. Los Angeles Cnty. Metro. Trans. Auth., et al.


        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen (14)
days of the date of this Order, why this action should not be dismissed because her claim
is barred by the doctrine announced in Heck. Plaintiff may satisfy this Order by filing a
declaration, signed under penalty of perjury, explaining why this action is not barred.

       Instead of filing a response to the instant Order, Plaintiff may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
Dismissal form is attached for Petitioner’s convenience. However, Plaintiff is advised
that any dismissed claims may later be subject to the applicable statute of limitations.
Plaintiff is expressly warned that the failure to timely file a response to this Order
will result in a recommendation that this action be dismissed with prejudice for
failure to comply with Court orders and failure to prosecute. See Fed. R. Civ. P.
41(b).

       The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
her current address of record.

        IT IS SO ORDERED.




                                                                                         00:00
                                                                Initials of Preparer      mr



CV-90 (03/15)                         Civil Minutes – General                          Page 3 of 3
